Per Curiam.
The single question presented by the appeal is whether the trial court erred in denying the defendant Massey’s motion for judgment as of nonsuit. His chief contention is that the evidence discloses that any negligence chargeable to him was insulated as a matter of law by the intervening negligence of the defendant Revell. However, our study of the record leaves the impression the evidence was susceptible of diverse inferences and that there was plenary evidence of actionable negligence as to both defendants. We conclude that the trial court properly submitted the case to the jury on the theory of concurrent negligence of both drivers. The verdict and judgment will be upheld. See Blalock v. Hart, 239 N.C. 475, 80 S.E. 2d 373; Hawes v. Refining Co., 236 N.C. 643, 74 S.E. 2d 17.
No Error.